Citation Nr: 0700278	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for hypertension.

2.	Service connection for gastroesophageal reflux disease 
(GERD).

3.	Service connection for osteoarthritis of the right knee.

4.	Service connection for osteoarthritis of the left knee.

5.	Service connection for bilateral hip pain.

6.	Service connection for bilateral shoulder pain.  

7.	Service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1962 to December 
1962, September 1967 to December 1969, and from January 1970 
to May 1970.  

The record indicates that the veteran had the following 
periods of service as well:  U.S.M.C.R. from August 1961 to 
January 1965; Reserve Officer Training Corps (ROTC) duties 
from February 1965 to August 1967; California Army National 
Guard from June 1970 to October 1978; Oklahoma National Guard 
from October 1978 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that each of the claimed disorders above 
relates to his service.  He has submitted two medical 
opinions supporting his claims.  But the record indicates 
that the physician rendering the opinions has not reviewed 
the claims file.  Moreover, the record indicates that VA has 
not provided the veteran with VA compensation examination and 
opinion in accordance with 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify which 
periods of service after May 1970 were 
for active duty for training
or inactive duty training.

2.  The veteran should be scheduled for 
VA examinations with specialists in order 
to determine the nature, severity and 
etiology of his claimed disorders.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination reports should reflect that 
such reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  
 
3.  The examiners should advance opinions 
on the likelihood (likely, at least as 
likely as not, not likely) that any of 
the claimed disorders relates to the 
veteran's qualifying service (as noted in 
the Introduction of this remand 
decision).     

4.  Moreover, the examiner addressing the 
veteran's GERD should review the 
assertion made in the June 2006 private 
physician letter, that the veteran's GERD 
relates to "nonsteroidal anti-
inflammatories" used by the veteran for 
orthopedic disorders.  This examiner 
should then advance an opinion on the 
likelihood (likely, at least as likely as 
not, not likely) that any current GERD 
disorder relates to treatment for any 
current orthopedic disorder.    

5.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


